                                                                                    a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 LEROY ANTOINE LODGE,                    CIVIL DOCKET NO. 1:19-CV-00730-P
 Plaintiff

 VERSUS                                  JUDGE DRELL

 LOUISIANA DEPT. OF PUBLIC               MAGISTRATE JUDGE PEREZ-MONTES
 SAFETY & CORR., ET AL.,
 Defendants


                             MEMORANDUM ORDER

      Before the Court is a civil rights Complaint under 42 U.S.C. § 1983 field by pro

se Plaintiff Leroy Antoine Lodge (“Lodge”) (#105750). Lodge is an inmate in the

custody of the Louisiana Department of Corrections, incarcerated at the Winn

Correctional Center in Winnfield, Louisiana.     Lodge seeks to rescind a contract

purportedly entered into with Defendants.

      Because Lodge does not allege the violation of a constitutional right, or an

injury, he must AMEND his Complaint (Doc. 1).

I.    Background

      Lodge alleges that he was presented with a contract from the “Louisiana

Division of Probation and Parole” that contained a “misrepresentation of facts.”

Lodge requests that the contract be rescinded as unconstitutional. (Doc. 1, pp. 3-4).

II.   Law and Instructions to Amend

      Pursuant to Rule 8(a)(2) of the Federal Rules of Civil Procedure, a pleading

must contain a “short and plain statement of the claim showing that the pleader is
entitled to relief.” The Rule 8 pleading standard does not require “detailed factual

allegations,” but demands more than an “unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

omitted). A pleading that offers “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007).

       Lodge must amend his Complaint (Doc. 1) to state what each named Defendant

did to violate his constitutional rights. Lodge should identify the contract and explain

the misrepresentation of facts. Finally, Lodge must allege what injury he suffered

as a result of each Defendant’s actions.

III.   Conclusion

       Because Lodge does not allege the violation of a constitutional right or injury,

IT IS ORDERED that Lodge amend his Complaint (Doc. 1) within thirty (30) days of

the filing of this Order to provide the information outlined above, or dismissal of this

action will be recommended under Rule 41(b) of the Federal Rules of Civil Procedure.

       THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____
                                                               24th day of

July 2019.

                                           __________________________________________
                                           JOSEPH H.L. PEREZ-MONTES
                                           UNITED STATES MAGISTRATE JUDGE




                                             2
